Citation Nr: 1445229	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  08-09 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected lower right extremity disability.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This claim was previously before the Board in November 2012, at which time it was remanded for additional development.  After the Agency of Original Jurisdiction (AOJ) issued a March 2013 supplemental statement of the case, the claim was returned to the Board for further appellate review.

In September 2009, the Veteran testified at a hearing with the undersigned.  A transcript of this hearing has been associated with the claims file.


FINDING OF FACT

The most probative competent evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's lumbar spine disability is proximately due to, or aggravated beyond its natural course by, his service-connected right lower extremity disability.


CONCLUSION OF LAW

Lumbar spine disability is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to the initial adjudication of the Veteran's claim, the RO's April 2006 letter advised him of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, his identified VA and private treatment records, and documentation associated with his claim for disability benefits from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

Additionally, the Veteran was provided a VA examination in October 2006.  The examiner reviewed the Veteran's relevant service and post-service treatment records, considered the Veteran's statements, and performed a thorough clinical evaluation.  The October 2006 VA examiner did not, however, render an etiological opinion and, thus, the Board finds that it is not adequate for purposes of adjudicating the Veteran's claim.  The Veteran was not provided another VA examination.  With that said, however, the Board obtained two separate opinions via the Veterans Health Administration from orthopedic specialists; one dated in March 2011, the other dated in April 2014.  These specialists reviewed the relevant evidence of record and addressed the salient etiological questions presented by the Veteran's claim.  The Board finds that, although the October 2006 VA examination is inadequate, etiological opinions have been obtained that are adequate for the purpose of adjudicating his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a remand to provide the Veteran another examination is not warranted.  

In an August 2014 brief, the representative characterized the April 2014 specialist's opinion as "speculative," but provided no evidence or argument in support of this assertion.  As discussed above, the Board finds that the opinions obtained from the orthopedic specialists to be adequate and, thus, are not speculative.

Generally, an officer who conducts a hearing must fulfill two duties to comply with the regulations. 38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at a September 2009 hearing before the undersigned by an accredited representative from The American Legion.  The representative and the undersigned asked questions to ascertain the onset and course of the Veteran's lumbar spine disability, including the etiology thereof.  Through his testimony, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  The undersigned asked questions to ascertain whether the claims file included all of the evidence that the Veteran believed was relevant to his claim.  The Veteran identified relevant evidence that was available, but had not been associated with the claims file.  In November 2012, the Board remanded the Veteran's claim in order to obtain these records, which was accomplished by the AOJ.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the undersigned complied with the regulatory duties.  Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that it may proceed to an adjudication of the claim on the merits.

The Veteran's claim of entitlement to service connection for a lumbar spine disability was remanded by the Board in November 2012 in order to obtain the Veteran's more recent treatment reports from a VA Bay Pines Healthcare System.  While the Veteran's claim was in remand status, the AOJ request and obtained the Veteran's treatment records.  Thereafter, the AOJ confirmed and continued the denial of the Veteran's claim and issued to the Veteran and his representative a March 2013 supplemental statement of the case.  The Veteran's claim was then returned to the Board for further appellate review.  Based on the above, the Board finds that the AOJ substantially complied with the Board's November 2012 remand directives.  As such, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board will now address the merits of the Veteran's claim.

Throughout the pendency of this appeal, the Veteran has asserted that his current lumbar spine disability was caused and/or is aggravated by his service-connected right lower extremity disability.  The Veteran has not asserted, and the evidence of record does not otherwise raise the issue of entitlement to service connection for lumbar disability on a direct basis, i.e., that lumbar spine disability was incurred in or due to his active duty.  As such, the Board will limit its analysis to service connection on a secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that the Board commits error only in failing to discuss a theory of entitlement that was raised either by the veteran or by the evidence of record; the Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion).  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The evidence of record includes current diagnoses of lumbar spine disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, there is no need for further discussion with respect to this aspect of service connection as it has been established.  The salient issue with respect to the Veteran's claim of entitlement to service connection for lumbar spine disability is whether it was caused or aggravated by his service-connected right lower extremity disabilities, which are residuals of right tibia and fibula fracture, status post open reduction and internal fixation; and right ankle strain.

The evidence of record includes several competent opinions of record addressing the etiological relationship between the Veteran's lumbar spine disability and his service-connected right lower extremity disability.  In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

In an April 2006 memorandum, David Layer, M.D., indicated that the Veteran has a "short [right] leg" from an old military injury."  Dr. Layer then opined that he "feel[s]" as though the Veteran's short right leg "has effected [sic] [the Veteran's] back."  The doctor then provided the results of May 2005 magnetic resonance imaging, but did not provide a rationale for the stated opinion.  Because Dr. Layer did not provide a rationale for the stated opinion, the Board finds that it has little to no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

In October 2006, the Veteran underwent a VA examination to assess the etiological relationship between his then service-connected right lower extremity disability and his lumbar spine disability.  The examiner observed that the Veteran's claim was predicated on his belief that he developed a lumbar spine disability due to walking "differently" due to different leg lengths.  The Veteran reported to the examiner Dr. Layer's April 2004 opinion.  During the examination, the Veteran stated that his lumbar spine disability had its onset approximately 4 years prior, marking an onset of sometime in 2002.  After reviewing the relevant evidence of record and administering a clinical evaluation, the examiner opined as follows:

I cannot offer an opinion because such knowledge is not available in the medical literature, and any opinion would be speculation...Unable to make a direct connection.

Because the October 2006 VA examiner, in effect, did not render an opinion, the Board finds that it has no probative value.  Id.

According to a December 2007 opinion, Rionaldo Arroyo, M.D., stated that the measurements obtained from the Veteran's right lower extremity were 4 centimeters shorter when compared to the same measurements of the Veteran's left lower extremity (91 centimeters versus 95 centimeters).  Dr. Arroyo stated that this discrepancy causes the Veteran's pelvis to tilt to the right, which "contribut[ed] significantly to back pain."  First, Dr. Arroyo's opinion ultimately concerns the etiological relationship between the alleged leg length discrepancy (caused by the Veteran's in-service right tibia and fibula fracture) and the Veteran's back pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Dr. Arroyo does not specifically address the etiological relationship between the Veteran's alleged leg length discrepancy and the Veteran's lumbar spine degenerative joint disease.  Second, Dr. Arroyo's opinion did not consider the difference between apparent limb length discrepancy and anatomic limb length discrepancy, or the possibility that a curvature in the Veteran's spine caused the perceived limb discrepancy, not his service-connected residuals of fracture of the right tibia and fibula, status post open reduction and internal fixation.  Finally, Dr. Arroyo did not reference any medical literature in support of his opinion, and there was no indication that the doctor reviewed the Veteran's claims file.  In sum, the Board finds that Dr. Arroyo's December 2007 opinion lacks specificity, does not include consideration of all the relevant evidence of record, and is not supported by medical literature.  For these reasons, the Board assigns little to no probative value to Dr. Arroyo's December 2007 opinion.

In March 2010, the Board sought and obtained an opinion from a specialist via the Veterans Health Administration, which was rendered in March 2011 by John Neufeld, M.D., who is an orthopedic surgeon.  After Dr. Neufeld reviewed the relevant evidence of record, he opined as follows:

There is no evidence to support a conclusion that [the Veteran's] currently diagnosed degenerative lumbar disc disease in the L4-5 with sciatic symptoms in the right lower extremity and/or neuropathy in the right posterior tibial nerve is at least as likely as not (50 percent probability or greater) proximately due to, the result of, or chronically aggravated by his already service-connected osteoarthritis associated with fracture status post open reduction and internal fixation of the right tibia and fibula and/or neuropathy of the right posterior tibial nerve.

The records contain a reference to a shortening of the right leg with the service connected fracture of 4 centimeters in a note dated [December 26, 2007] by Dr. Rionaldo Arroyo.  Anterior iliac spine to the medial malleolus of 91 [centimeters] right and 95 [centimeters] left.  One could argue that a leg length difference that great would cause a chronic strain on the low back and lead to degenerative changes.  This is speculative in itself, and without objective support in the literature.

X-rays are not available for review[,] however the operative procedure of open reduction and internal fixation of the tibial fracture with a compression plate and screws would imply anatomic reduction without shortening, displacement, or angulation of significance.  His Orthopaedic evaluation in [upon separation of active duty] indicated the fracture line was barely visible on 2 February 1970.  This would imply anatomic reduction and fixation.  Therefore, if the patient indeed has a 4 [centimeter] leg length discrepancy, it would have to be pre-existing and un-related to his fracture or his military service.

An outside evaluation by Guillermo Suarez, M.D., dictated on January 20, 2006[,] indicates a guarded and antalgic gait.  [The Veteran] was noted to stand with leveled shoulders and a leveled pelvis.  This would speak against a significant leg length discrepancy.  There is no evidence in the medical literature that an antalgic gait causes degenerative or herniation of discs in the lumbar spine.  The examination also indicated bilateral sensory and motor changes in the lower extremities without mention of specific posterior tibial nerve dysfunction on the right.  His antalgic gate on the right would more likely than not be related to the degenerative arthritis of the ankle.

At the time Dr. Neufeld rendered the March 2011 opinion, service connection had not yet been granted for right ankle strain.  Service connection for right ankle strain was granted in a December 2012 rating decision.  Thus, Dr. Neufeld's opinion pertains only to the etiological relationship, or lack thereof, between the Veteran's service-connected residuals of right tibia and fibula fracture, status post open reduction internal fixation, and his lumbar spine disability.  To that extent, the Board finds that the March 2011 opinion to be highly probative.  It is based on a thorough review of the evidence of record and relevant medical literature and is supported by a thorough rationale.

Because Dr. Neufeld's opinion did not contemplate the Veteran's service-connected right ankle strain, in March 2014, the Board sought another opinion from a specialist via the Veterans Health Administration.  In April 2014, Mark Berkson, M.D., rendered the following opinion concerning the etiological relationship between the Veteran's service-connected right ankle strain and lumbar spine disability after reviewing the relevant evidence of record:

It is less likely as not that the [V]eteran's currently diagnosed lumbar disc disease at L4-5 with sciatica symptoms in the right lower extremity is approximately due to, the result of, or chronically aggravated by his already service-connected right ankle strain.

In support of this opinion, Dr. Berkson provided the following rationale:

There are often many nonscientific lay statements and even statements by medical practitioners without scientific rationale trying to link problems across the lumbar spine and even the cervical spine to an antalgic or limping gait.  Although at times patients who are limping and have a back condition may feel that their back condition is worse while limping, the scientific literature does not support the assertion that a limp or antalgic gait will cause or aggravate a back condition beyond its natural progression.  I would add that the opinion by Dr. [David Layer] in 2006 is not scientifically supported and is without good rationale.  By the [V]eteran's own history in the transcript, his back pain did not start until close to 30 years after he left the military.

In some lay searches of the [I]nternet, one will find the potential for statements of back problems related to leg problems.  It should be understood that, even if one had a severe deformity of the leg which has not been noted in this [V]eteran's chart, one would expect a more timely correlation between the onset of back symptoms and the onset of the deformity.  In other words, if the deformity happened 30 years ago, one would not expect a 30-year delay in the onset of symptoms.  It is also clear from the old x-rays and exam[inations] from 1970, that there was no evidence of significant deformity of this [V]eteran's leg.

It should also be noted that the [V]eteran is placing a lot of weight in what he has described as a limb length discrepancy.  Again, this is an area that is often confused.  There is what is known as an apparent limb length discrepancy and then an anatomic limb length discrepancy.  An apparent limb length discrepancy is when the leg appears shorted due to curvatures in the spine.  An anatomic limb length discrepancy is when a bone in the leg such as the tibia or the femur is actually short.  Reviewing this [V]eteran's chart, there is evidence of curvature in his spine.  There is no evidence of deformity of his leg.  It is therefore likely that, what he has perceived as a limb length discrepancy, is actually due to his back condition and not from deformity of his leg.

As discussed above, Dr. Berkson's opinion was limited to assessing the etiological relationship between the Veteran's right ankle strain and his lumbar spine disability.  To that extent, the Board finds Dr. Berkson's April 2014 opinion to be highly probative.  The doctor reviewed all of the pertinent evidence of record, including the previous opinions of record; reviewed medical literature; and provided a thorough rationale.

For the reasons stated above, the Board is persuaded by Dr. Neufeld's May 2010 opinion and Dr. Berkson's April 2014 opinion.  Accordingly, the Board finds that service connection for lumbar spine disability is not warranted on a secondary basis, including aggravation.  Schoolman, 12 Vet. App. at 310-11; Evans, 12 Vet. App. at 31; Winsett, 11 Vet. App. at 424-25.

To the extent that the Veteran asserts that his lumbar spine disability was caused or aggravated by his service-connected right lower extremity disabilities, the Board finds that the matter of the determination of the origin of lumbar spine disability is more suited to the realm of medical, rather than lay expertise.  The precise determination of etiology is too complex for a layperson to proffer a competent opinion, as is the question of whether lumbar spine disability has been aggravated beyond its natural course by a service-connected disability.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent etiological evidence or evidence of aggravation in this case. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a back disability, to include as secondary to service-connected right lower extremity disability, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


